DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments have been considered but are moot in view of new grounds of rejection.

Regarding the 103 rejection, Applicant argues that ‘the Office Action has not demonstrated that Chen qualifies as prior art for the current application’ because the current Application claims priority to provisional application 61/183,444 filed on June 2, 2009 and provisional application 61/293,276 filed on January 8, 2010.  Examiner disagrees with Applicant’s premise.  Applicant has failed to show the claimed invention is supported in the provisional applications.  Notably, while arguing the application deserves a priority date to these provisional applications, Applicant does not cite one paragraph of either provisional to show support for the claimed invention.  Applicant has not shown where the limitations of the claim can be found in the provisionals.  Therefore, Applicant is not afforded these dates and Chen qualifies as prior art.
Even further the provisional Application in Chen provides support for the cited paragraphs.  Para. 37-58 of the provisional provides support for the cited passages of Chen. Therefore, Applicant’s arguments are not persuasive.
UE receives a message indicating a plurality of control channel aggregation levels and a respective number of control channel candidates for each of the plurality of aggregation levels, much less determines the control channel search space based on the respective number of control channel candidates for each of the plurality of aggregation levels as indicated by the received message…’  Examiner disagrees.  Chen, in one embodiment, discloses receiving, at a user equipment (UE), a message providing configuration information for utilizing the plurality of carriers (See Chen fig. 15; step 1502 (receive a configuration for utilizing a plurality of carriers))  Chen in another embodiment discloses indicating a plurality of control channel aggregation levels and a respective number of control channel candidates for each of the plurality of aggregation levels.  (See Chen fig. 8; number of PDCCH candidates (e.g. plurality of control channel candidates); plurality of Aggregation levels)  That is, one of ordinary skill in the art possessing ordinary creativity would combine the teaching of the UE receiving a message with configuration information with this configuration information including indicating a plurality of control channel aggregation levels and a respective number of control channel candidates for each of the plurality of aggregation levels.  Therefore, Applicant’s arguments are not persuasive.

Finally, Applicant argues that because fig. 8 is a part of the LTE release 8 standard that this would teach away from the UE receiving configuration information based upon the LTE release 8 standard.  Examiner disagrees.  The information in the 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 18-22, and 24-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen (2011/0110316).

Regarding claim 18, Chen discloses a method, comprising:
receiving, at a user equipment (UE), a message providing configuration information for utilizing the plurality of carriers (See Chen fig. 15; step 1502 (receive a configuration for utilizing a plurality of carriers))
based on the respective number of control channel candidates for aggregation level, determining a control channel search space including one or more control channel candidates for the aggregation level. (See Chen para. 95; number of PDCCH candidates (e.g. control channel candidates) is a function of CCE aggregation level; determining search space; fig. 15 determine set of PDCCH candidates (e.g. control channel candidates)
	The fig. 15 embodiment of Chen does not explicitly disclose indicating a plurality of control channel aggregation levels and a respective number of control channel candidates for each of the plurality of aggregation levels.  However, the fig. 8 embodiment of Chen does disclose indicating a plurality of control channel aggregation levels and a respective number of control channel candidates for each of the plurality of aggregation levels.  (See Chen fig. 8; number of PDCCH candidates (e.g. plurality of control channel candidates); plurality of Aggregation levels)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of the fig. 15 embodiment of Chen to include the teaching of indicating a plurality of control channel aggregation levels and a respective number of control channel candidates for each of the plurality of aggregation levels of fig. 8 of Chen with the motivation being to allow for flexible configurations (that is, if the UE has a limited number of configurations preprogrammed in it limits flexibility in usage of limited wireless resources) and further to allow for the UE to know the correct configuration to utilize in order to communicate with the network which saves time, processing power, and battery life (as opposed to the UE trying many configurations until it discovers the correct one).

	Regarding claim 19, Chen discloses the method of claim 18, further comprising:
attempting to decode each of the one or more control channel candidates in the control channel search space to identify at least one physical downlink control channel (PDCCH).  (See Chen para. 63; UE attempt to decode PDCCH (e.g. control channel candidate) to find correct one (e.g. at least on PDCCH))

	Regarding claim 20, Chen discloses the method of claim 18, wherein the message is a radio resource control (RRC) message.  (See Chen para. 64; RRC signaling (e.g. the signaling contains a message to UE)

	Regarding claim 21, Chen discloses the method of claim 18, wherein the control channel aggregation level indicates a number of control channel elements (CCEs) in a PDCCH.  (See Chen para. 63, 65, fig. 8; size in CCEs (e.g. number of CCEs))

	Regarding claim 22, Chen discloses the method of claim 18, wherein the control channel search space is a UE-specific search space or a common search space. (See Chen fig. 8; UE-specific and/or Common search space)

	Regarding claim 24, Chen discloses the method of claim 18, wherein the message indicates information for a particular component carrier, and the control channel search space is determined based on a carrier index of the particular component carrier.  (See Chen para. 91-92; carrier index of component carrier)

	Regarding claim 25, Chen discloses the method of claim 18, wherein the plurality of control channel aggregation levels, the respective number of control channel candidates, and the control channel search space are for a first component carrier, and
the message further indicates, for a second component carrier, a plurality of control channel aggregation levels and a respective number of control channel candidates for each of the plurality of aggregation levels of the second component carrier; and
	based on the respective number of control channel candidates for each of the plurality of aggregation levels of the second component carrier, determining a second control channel search space including one or more control channel candidates for the plurality of aggregation levels of the second component carrier.  (See Chen fig. 12, para. 89; para. 78; multiple component carriers with multiple aggregation levels; fig. 12; determining the search space; para. 85; primary component carrier has first set of candidates and second component carrier has another subset of candidates; see also fig. 8; aggregation level, search space and candidates)

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen (2011/0110316) and further in view of McBeath (2010/0302983).

	Regarding claim 23, Chen discloses the method of claim 18.  Chen does not explicitly disclose disable searching control channel candidates for a particular control channel aggregation level.  However, McBeath does disclose disable searching control channel candidates for a particular control channel aggregation level.  (See McBeath para. 69)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Chen to include the teaching of disable searching control channel candidates for a particular control channel aggregation level of McBeath with the motivation being to save battery power and processing power (as opposed to having a UE search where no candidates exist) and further to allow for flexible configuration of wireless resources.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 26-30 and 32-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen (2011/0110316).

	Regarding claim 26, Chen discloses a user equipment (UE), comprising:
at least one hardware processor; and
a non-transitory computer-readable storage medium coupled to the at least one hardware processor and storing programming instructions for execution by the at least one hardware processor, wherein the programming instructions, when executed, cause the at least one hardware processor to perform operations comprising:  (See Chen fig. 2; UE; para. 32; contains processor executing an algorithm stored in memory)
receiving, at a user equipment (UE), a message providing configuration information for utilizing the plurality of carriers (See Chen fig. 15; step 1502 (receive a configuration for utilizing a plurality of carriers)
based on the respective number of control channel candidates for aggregation level, determining a control channel search space including one or more control channel candidates for the aggregation level. (See Chen para. 95; number of PDCCH candidates (e.g. control channel candidates) is a function of CCE aggregation level; determining search space; fig. 15 determine set of PDCCH candidates (e.g. control channel candidates)
	The fig. 15 embodiment of Chen does not explicitly disclose indicating a plurality of control channel aggregation levels and a respective number of control channel candidates for each of the plurality of aggregation levels.  However, the fig. 8 embodiment of Chen does disclose indicating a plurality of control channel aggregation levels and a respective number of control channel candidates for each of the plurality of aggregation levels.  (See Chen fig. 8; number of PDCCH candidates (e.g. plurality of control channel candidates); plurality of Aggregation levels)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of the fig. 15 embodiment of Chen to include the teaching of indicating a plurality of control channel aggregation levels and a respective number of control channel candidates for each of the plurality of aggregation levels of fig. 8 of Chen with the motivation being to allow for flexible configurations (that is, if the UE has a limited number of configurations preprogrammed in it limits flexibility in usage of limited wireless resources) and further to allow for the UE to know the correct configuration to utilize in order to communicate with the network which saves time, processing power, and battery life (as opposed to the UE trying many configurations until it discovers the correct one).

	Regarding claim 27, Chen discloses the UE of claim 26, the operations further comprising:
attempting to decode each of the one or more control channel candidates in the control channel search space to identify at least one physical downlink control channel (PDCCH).  (See Chen para. 63; UE attempt to decode PDCCH (e.g. control channel candidate) to find correct one (e.g. at least on PDCCH))

	Regarding claim 28, Chen discloses the UE of claim 26, wherein the message is a radio resource control (RRC) message. (See Chen para. 64; RRC signaling (e.g. the signaling contains a message to UE)

	Regarding claim 29, Chen discloses the UE of claim 26, wherein the control channel aggregation level indicates a number of control channel elements (CCEs) in a PDCCH. (See Chen para. 63, 65, fig. 8; size in CCEs (e.g. number of CCEs))

	Regarding claim 30, Chen discloses the UE of claim 26, wherein the control channel search space is a UE-specific search space or a common search space. (See Chen fig. 8; UE-specific and/or Common search space)

	Regarding claim 32, Chen discloses the UE of claim 26, wherein the message indicates information for a particular component carrier, and the control channel search space is determined based on a carrier index of the particular component carrier. (See Chen para. 91-92; carrier index of component carrier)

	Regarding claim 33, Chen discloses the UE of claim 26, wherein the plurality of control channel aggregation levels, the respective number of control channel candidates, and the control channel search space are for a first component carrier, and the message further indicates, for a second component carrier, a plurality of control channel aggregation levels and a respective number of control channel candidates for each of the plurality of aggregation levels of the second component carrier, and the operations further comprise:
based on the respective number of control channel candidates for each of the plurality of aggregation levels of the second component carrier, determining a second control channel search space including one or more control channel candidates for the plurality of aggregation levels of the second component carrier. (See Chen fig. 12, para. 89; para. 78; multiple component carriers with multiple aggregation levels; fig. 12; determining the search space; para. 85; primary component carrier has first set of candidates and second component carrier has another subset of candidates; see also fig. 8; aggregation level, search space and candidates)


Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen (2011/0110316) and further in view of McBeath (2010/0302983).

	Regarding claim 31, Chen discloses the UE of claim 26.  Chen does not explicitly disclose disable searching control channel candidates for a particular control channel aggregation level.  However, McBeath does disclose disable searching control channel candidates for a particular control channel aggregation level.  (See McBeath para. 69)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Chen to include the teaching of disable searching control channel candidates for a particular control channel aggregation level of McBeath with the motivation being to save battery power and processing power (as opposed to having a UE search where no candidates exist) and further to allow for flexible configuration of wireless resources.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 34-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen (2011/0110316).

Regarding claim 34, Chen discloses a non-transitory computer-readable medium storing instructions which, when executed, cause a computing device to perform operations comprising: (See Chen fig. 2; UE; para. 32; contains processor executing an algorithm stored in memory)
receiving, at a user equipment (UE), a message providing configuration information for utilizing the plurality of carriers (See Chen fig. 15; step 1502 (receive a configuration for utilizing a plurality of carriers)
based on the respective number of control channel candidates for aggregation level, determining a control channel search space including one or more control channel candidates for the aggregation level. (See Chen para. 95; number of PDCCH candidates (e.g. control channel candidates) is a function of CCE aggregation level; determining search space; fig. 15 determine set of PDCCH candidates (e.g. control channel candidates)
	The fig. 15 embodiment of Chen does not explicitly disclose indicating a plurality of control channel aggregation levels and a respective number of control channel candidates for each of the plurality of aggregation levels.  However, the fig. 8 embodiment of Chen does disclose indicating a plurality of control channel aggregation levels and a respective number of control channel candidates for each of the plurality of aggregation levels.  (See Chen fig. 8; number of PDCCH candidates (e.g. plurality of control channel candidates); plurality of Aggregation levels)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of the fig. 15 embodiment of Chen to include the teaching of indicating a plurality of control channel aggregation levels and a respective number of control channel candidates for each of the plurality of aggregation levels of fig. 8 of Chen with the motivation being to allow for flexible configurations (that is, if the UE has a limited number of configurations preprogrammed in it limits flexibility in usage of limited wireless resources) and further to allow for the UE to know the correct configuration to utilize in order to communicate with the network which saves time, processing power, and battery life (as opposed to the UE trying many configurations until it discovers the correct one).

Regarding claim 35, Chen discloses the non-transitory computer-readable medium of claim 34, the operations further comprising:
attempting to decode each of the one or more control channel candidates in the control channel search space to identify at least one physical downlink control channel (PDCCH). (See Chen para. 63; UE attempt to decode PDCCH (e.g. control channel candidate) to find correct one (e.g. at least on PDCCH))

	Regarding claim 36, Chen discloses the non-transitory computer-readable medium of claim 34, wherein the message is a radio resource control (RRC) message. (See Chen para. 64; RRC signaling (e.g. the signaling contains a message to UE)

	Regarding claim 37, Chen discloses the non-transitory computer-readable medium of claim 34, wherein the control channel aggregation level indicates a number of control channel elements (CCEs) in a PDCCH. (See Chen para. 63, 65, fig. 8; size in CCEs (e.g. number of CCEs))

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J Clawson/Primary Examiner, Art Unit 2461